Citation Nr: 1222838	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  05-22 816	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUES

1.  Entitlement to service connection for radiculopathy of the left lower extremity claimed as secondary to service-connected lumbosacral strain. 

2.  Entitlement to a disability rating in excess of 20 percent for lumbosacral strain.

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from September 1989 to October 1996.

This case arises to the Board of Veterans' Appeals (Board) from June 2003 and August 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The June 2003 rating decision granted an increased, 20 percent, schedular rating for lumbosacral strain while the August 2003 rating decision denied service connection for left leg radiculopathy and denied a claim for a total disability rating for compensation purposes based on individual unemployability (hereinafter: TDIU).  

In February 2008, March 2010, and December 2010, the Board remanded the case for additional development. 

The United States Court of Appeals for Veterans Claims (Court) determined that where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability (hereinafter referred to as TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The Veteran has claimed that he cannot work due to low back pains.  The Board has therefore added a TDIU claim to page 1.  Further development is needed to properly adjudicate the TDIU claim.

Entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Compelling medical evidence has been submitted that indicates that there is no left lower extremity radiculopathy. 

2.  Severe limitation of motion of the lumbar spine in extension is shown in November 2002 and September 2008; severe limitation of motion of the lumbar spine in right and left rotation is shown in March 2011.  


CONCLUSIONS OF LAW

1.  Left lower extremity radiculopathy was not incurred in or aggravated by active military service, may not be presumed to have been incurred in or aggravated by active military service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

2.  The criteria for a 40 percent schedular rating for lumbosacral strain are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate V, § 4.71a, Diagnostic Code 5292 (2002); § 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the initial notice provided did not address either the rating criteria or effective date provisions that are pertinent to the claim, such error was harmless given that the Board remanded the claim, adequate notice was then given, and later, the AMC issued a supplemental statement of the case addressing the claims.

VA also has a duty to assist the claimant in claim development.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and private treatment reports.  The claimant was provided an opportunity for a hearing.  The claimant was afforded VA medical examinations.  In May 2007, the RO determined that no Social Security Administration disability records for the Veteran could be located.  

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, VA's AMC has complied with all remand instructions.  

Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110, 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "[t]he reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded special consideration for service connection.  Where a Veteran served at least 90 days during a period of war or after December 31, 1946, and a listed chronic disease, such as organic diseases of the nervous system, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease will be presumed to have been incurred in service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1113, 1137 (West 2002); 38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

38 C.F.R. § 3.310 was amended effective October 10, 2006.  The revised § 3.310(b) provides the following: 

  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

The amendment places a burden on the Veteran to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  Because the claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, as that version favors the Veteran.

The Veteran seeks service connection for radiculopathy of the left lower extremity claimed as secondary to service-connected lumbosacral strain.  It has not been asserted, and there has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran has radiculopathy of the left lower extremity due to service.  As such, the preponderance of the evidence is against service connection for radiculopathy of the left lower extremity on a direct incurrence basis.

The Board will next consider service connection for the disability at issue as secondary to service-connected disability.  While earlier VA examiners noted the complaints of left lower extremity symptoms and some of these physicians concluded that this is radiculopathy related to service-connected lumbosacral strain, in August 2003 a VA physician found that the lower extremity pain was caused by meralgia paresthetica, rather than by discogenic radiculopathy.  

In March 2011, a VA neurologist re-examined the Veteran and confirmed that there is no radiculopathy.  The neurologist mentioned that the Veteran insisted that he had symptoms only in the left lower extremity and not the right lower extremity, but then determined that any left lower extremity symptom is caused by meralgia paresthetica, rather than by radiculopathy.  The physician concluded that it is unlikely that this disorder was caused or aggravated by the service-connected lumbosacral strain.  The physician also dissociated a herniated lumbar disc from the service-connected lumbosacral strain.  The physician provided a cogent rationale and appears to have based the opinion on correct facts.  

The Board places great weight upon the August 2003 special report and the March 2011 compensation examination report, as they are based on correct facts and are supported by rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

Although some VA examiners have offered a diagnosis of lower extremity radiculopathy related to service-connected lumbosacral strain, the two reports noted above explain why those other medical opinions are erroneous.  Thus, the controverted VA opinions that attribute lower extremity pain to radiculopathy will not be afforded weight, as there is compelling medical evidence that concludes that there is no radiculopathy in either lower extremity.  Id.   

The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  38 C.F.R. § 3.159; Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  However, the use of lay evidence to answer a medical question requires further analysis of the lay evidence.  Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, the lay statements of symptoms do not support a diagnosis of radiculopathy, as noted by the August 2003 and the March 2011 VA medical opinions.  Further, the Veteran is not competent to diagnose radiculopathy of the left lower extremity as the complexity of radiculopathy does not lend itself to lay diagnosis.  As such, the lay statements cannot be afforded any weight as to establishing a diagnosis of radiculopathy of the left lower extremity.  

After considering all the evidence of record, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for service connection for left lower extremity radiculopathy, claimed secondary to service-connected lumbosacral strain, is therefore denied.  

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination, including during flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

38 C.F.R. § 4.59 addresses painful motion.  A portion of § 4.59 states:
    
    The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (the Board is required to consider all issues raised either by the claimant or reasonably by the record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991) (applicable provisions of law and regulation should be addressed when they are made "potentially applicable through the assertions and issues raised in the record").  Burton v. Shinseki, 25 Vet. App. 1 (2011).  In this case, the Board recognizes that the service-connected lumbosacral strain causes severe pain at times and grants, in the decision below, the maximum available disability for limitation of motion of the lumbar spine.

Where an increase in disability is at issue, the present level of disability, rather than remote history, is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

Service-connected lumbosacral strain was rated 10 percent disabling under Diagnostic Code 5295 (lumbosacral strain) from 1996 through October 9, 2002.  From October 10, 2002 (which is the date that the current appeal period appears to commence), the RO rated the service-connected lumbosacral strain 20 percent disabling and re-coded the disability under Diagnostic Code 5292 (limitation of motion of the lumbar spine).  Thus, the Board will determine whether there is any basis to award a schedular rating greater than 20 percent under any applicable diagnostic code and for any portion of the appeal period.  

The task of accurately rating the service-connected lumbosacral strain is complicated in this case by the fact that during the lengthy appeal period, effective September 26, 2003, VA revised the applicable diagnostic codes to reflect new rating criteria with new diagnostic code numbers.  VA's AMC discussed the earlier rating criteria in a June 2003 statement of the case (hereinafter: SOC) and discussed the revised rating criteria in the June 2003 SOC and in an October 2009-issued supplemental statement of the case (SSOC).  Prior to discussing the revised rating criteria, the Board will set forth the prior rating criteria (the rating criteria in effect prior to September 26, 2003) and the pertinent facts of the case. 

Under Diagnostic Code 5292, evaluations from 10 to 40 percent are available for limitation of motion of the lumbar spine.  Slight limitation of motion of the lumbar spine warrants a 10 percent evaluation.  Moderate limitation of motion of the lumbar spine warrants a 20 percent evaluation.  A 40 percent evaluation requires severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

Lumbosacral strain, with slight, subjective symptoms only, is rated zero percent disabling.  With characteristic pain on motion, the rating is 10 percent.  With muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in standing position, the rating is 20 percent.  A 40 percent rating is warranted for severe lumbosacral strain manifested by listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation in forward bending in standing position, loss of lateral motion with osteoarthritic changes, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

In November 2002, the Veteran requested an increased rating.  He submitted an October 2002 VA physical therapy treatment report that notes stiffness and soreness in the low back.  Lumbar spine range of motion was to 83 degrees of flexion, to 11 degrees of extension, to 21 and 23 degrees of lateral bending to the left and right, respectively, and to 30 and 31 degrees of rotation to the left and right, respectively.  A November 2002 VA outpatient treatment report notes the use of electrical stimulation and hot packs to treat increasing low back pains.  

A December 2002 VA compensation examination report reflects a complaint of numbness in the left thigh area.  Lumbar spine range of motion was to 57 degrees of flexion, to 17 degrees of extension, to 17 and 20 degrees of lateral bending to the left and right, respectively, and to 17 and 15 degrees of rotation to the left and right, respectively.  X-rays showed minimal degenerative joint disease.  The diagnosis was mechanical low back pain exacerbated by increasing body weight. 

A December 2002 private X-ray report and private magnetic resonance imaging study (MRI) indicate severe disc degeneration at every level of the lumbar spine.  

In December 2002, the Veteran submitted a formal claim for a total disability rating based on individual unemployability.  He reported that he stopped working due to the severity of his back pain. 

A January 2003 VA MRI showed a herniated L4-5 disc.  

A February 2003 VA compensation examination report is similar to the November 2002 VA compensation examination report.  

In June 2003, the RO granted an increased, 20 percent, rating for lumbosacral strain effective from October 10, 2002.  The Veteran appealed that decision.

In July 2003, a VA physician dissociated the L4-5 disc herniation from the service-connected low back strain.  The physician reasoned that a low back strain does not cause or aggravate a herniated disc.  

In August 2003, the RO denied service connection for left lower extremity radiculopathy and denied TDIU.  The Veteran appealed that decision.  

In September 2004, the Veteran reported having undergone three epidural injections for low back pain.

An April 2005 VA compensation examination report reflects constant low back pain with daily flare-ups of intense pain.  Lumbar spine range of motion was to 85 degrees of flexion with no pain, to 35 degrees of extension with no pain, and to 25 degrees of lateral bending to the left and right with a pulling sensation when flexing to the right.  There were 32 degrees of rotation in each direction with no pain. 

An August 2007 VA compensation examination report reflects continued low back pain.  Thoracolumbar spine range of motion was to 82 degrees of flexion, to 15 degrees of extension, to 22 and 25 degrees of lateral bending in to the left and right, respectively, and to 30 degrees of rotation in each direction. 

A September 2008 VA neurology compensation examination report does not address current lumbosacral strain symptoms; however, a January 2009 VA Physical Therapy Consult notes that lumbar spine range of motion was to 60 degrees of flexion with slight pain, to 12 degrees of extension with "more pain," to 28 degrees of left lateral bending, and to 26 degrees of right lateral bending.  Rotational range of motion was not reported. 

A February 2009 VA compensation examination report mentions that sitting aggravated the Veteran's low back pain, which was problematic, as he was a student and had to sit at the back of the classroom where he could move about.  The thoracolumbar spine flexed to 80 degrees of forward flexion, to 20 degrees of extension, to 25 degrees of right lateral bending and to 23 degrees of left lateral bending, and to 30 degrees of rotation in each direction.  There was no additional functional impairment on three repeat tests.  X-rays showed a small anterior osteophyte at L5 and small anterior spurs at lower thoracic levels.  The examiner mentioned that the Veteran was unemployed because he was a student.  The diagnosis was lumbosacral strain, stable, without evidence of radiculopathy.

A March 2011, VA physical therapy assessment notes that during three repetitions, the thoracolumbar spine flexed (worst readings supplied) to: 100 degrees of flexion, to 15 degrees of extension with pain, to 22 degrees of right lateral bending, to 15 degrees of left lateral bending with pain, and to 10 degrees of right rotation and 6 degrees of left rotation.  Marked lordosis was noted.  The examiner noted that the diagnosed lumbosacral strain would limit walking, bending, lifting, twisting, doing household chores, and playing with son; and, would preclude sports. 

The above-mentioned medical reports are persuasive, as they are based on accurate facts and are supported by a rationale.  Nieves-Rodriguez, Reonal, both supra. 

The Board must reconcile the variances in reported ranges of motion into a consistent picture that accurately represents all elements of the disability.  38 C.F.R. § 4.2.  "It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the rating may accurately reflect the elements of disability present."  While not all reports reflect severe limitation of motion, all reports need not agree.  The medical evidence indicates that lumbosacral strain has been manifested by severe limitation of motion in various planes at times, moderate limitation of motion at times, and slight or less limitation of motion at times.  Severe limitation of extension is shown in November 2002 and September 2008 examination reports.  Severe limitation of right and left rotation is shown in March 2011.  

Comparing these manifestations with the criteria of the rating schedule, the Board finds that the criteria for a 40 percent schedular rating are more nearly approximated.  This is because severe limitation of motion of the lumbar spine is shown in November 2002, September 2008, and March 2011.  Under Diagnostic Code 5292, severe limitation of motion warrants a 40 percent schedular rating.

In this case, because the highest schedular rating for lumbar spine limitation of motion will be granted, there is no need for further DeLuca consideration.  Johnston v. Brown, 10 Vet. App. 80 (1997) (when the maximum schedular rating is in effect for loss of motion of a joint, and the disability does not meet the criteria for a higher evaluation under any other applicable DC (after all other potential DCs have been considered), further consideration of functional loss may not be required).  

Because a 40 percent schedular rating is warranted under Diagnostic Code 5292, the Board need not discuss whether the disability should be rated under Diagnostic Code 5295, as that code does not offer a rating greater than 40 percent; however, the Board must now turn to the revised rating criteria that became effective in September 26, 2003, which, as mentioned above, is during the appeal period.  

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to the Veteran applies, absent congressional or Secretarial intent to the contrary.  VA's General Counsel held that where a law or regulation changes during the pendency of a claim for an increased rating, the Board should first determine whether the revised version is more favorable to the veteran.  In so doing, it may be necessary to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. 5110(g) (West 2002) can be no earlier than the effective date of that change.  VA must apply the earlier version of the regulation for the period prior to the effective date of the change and may continue to apply it after the change, if favorable to the veteran.  VAOPGCPREC 3-2000.  

New rating criteria were added to the rating schedule effective September 26, 2003.  Under the new rating criteria, the diagnostic code numbers changed.  Spine disabilities are now rated under the General Rating Formula for Diseases and Injuries of the Spine set forth as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine (see also Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

(For diagnostic codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine.......................................100

Unfavorable ankylosis of the entire thoracolumbar spine...........................................................................................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine............................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis..  20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.........................................................................10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

These new criteria have re-coded lumbosacral strain under Diagnostic Code 5237 and added a new formula for rating limitation of motion of the thoracolumbar spine that was not available prior to September 26, 2003.  Because the new rating schedule requires a showing of unfavorable ankylosis of the entire thoracolumbar spine for a rating greater than 40 percent, and because unfavorable ankylosis of the entire thoracolumbar spine has not been shown, these new rating criteria do not warrant a rating greater than that available under Diagnostic Code 5292.  Because no neurologic abnormality has been associated with the service-connected lumbosacral strain, a separate neurologic rating is not available.  Because incapacitating episodes of intervertebral disc syndrome shown are unrelated to the service-connected lumbosacral strain, a rating for intervertebral disc syndrome need not be discussed.

The lay evidence of increased low back pain and stiffness presented by the Veteran is credible, competent, and persuasive, as it supports a later diagnosis by a medical professional.  See 38 C.F.R. § 3.159; Jandreau, supra.  The evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings therefore is not necessary.  Hart, supra.  

After consideration of all the evidence of record, the Board finds that for the entire appeal period, the evidence favors a 40 percent schedular rating under Diagnostic Code 5292.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court has stressed that consideration of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In Thun v Shinseki, 572 F.3d 1366, 1368 (Fed. Cir. 2009), the Federal Circuit discussed the Court's three-part test to determine whether an extra-schedular rating is warranted.  The Federal Circuit noted that the Court's three-part test requires that (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and, (3) the award of an extra-schedular disability rating must be in the interest of justice.  

In the first step, VA determines whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Thun, 22 Vet. App. at 115.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id, at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

The Board finds that there has been no demonstration by competent medical, or competent and credible lay, evidence of record that the disability at issue presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  In this regard, the Board finds that there has been no demonstration that the disability at issue has caused marked interference with employment or frequent periods of hospitalization.  As such, the schedular rating criteria are adequate in this case to assess the pain and limitation of motion manifestations of the disability at issue.  As such, referral for consideration on an extraschedular basis is not warranted.


ORDER

Service connection for left lower extremity radiculopathy, claimed as secondary to service-connected disability, is denied.

A 40 percent schedular rating for a lumbosacral strain is granted for the entire appeal period, subject to the laws and regulations governing payment of monetary benefits. 




REMAND

In a June 2003 rating decision, the RO deferred a decision on TDIU.  In July 2003, the Veteran reported, "I believe there should be no reason to grant [sic] my request for unemployability."  The RO later denied his formal claim for TDIU and, although he did not separately appeal for TDIU, he did perfect an appeal for a higher rating for his lumbosacral strain, asserting that it precludes working.  

If a Veteran raises the question of unemployability due to the disability for which an increased rating is sought, then TDIU as a result of that disability must be considered.  Rice, supra.  In this case, the Veteran has asserted that a low back disability precludes employment, although service connection is also in effect for right ankle strain, rated 20 percent, and for cervical spine strain, rated 10 percent.  No physician has addressed whether all service-connected disabilities would preclude employment. 

TDIU may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  With consideration of the grant herein, and combining orthopedic disabilities, the Veteran still does not meet the schedular criteria for TDIU.  Nevertheless, TDIU on an extra-schedular basis must still be considered in accordance with 38 C.F.R. § 4.16(b) and the Court's holding in Rice.  

In this case, service-connected disabilities are alleged to render the Veteran unemployable.  Accordingly, this case is remanded to the AMC or RO for the following action:

1.  The AMC should develop the TDIU claim as necessary, including providing an examination to determine whether service-connected disabilities preclude securing or following a substantially gainful occupation.  All indicated tests and studies should be conducted and all findings described in detail.  The claims files must be made available to the examiner for review and the examination report should reflect that such review was accomplished.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, considered in combination, preclude securing or following a substantially gainful occupation, considering his education and occupational experience but without consideration of his age.  A rationale for the opinion offered should be given.  

2.  Following the above, the AMC should review all the relevant evidence and adjudicate the TDIU claim.  If the desired benefits are not granted, an appropriate SSOC should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

If an examination is scheduled, failure to report for a scheduled examination, without good cause, may result in adverse consequences on the claim.  38 C.F.R. § 3.655(b) (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


